The Director of the Office of Lawyers Professional Responsibility filed an amended, *345restated and supplementary petition for disciplinary action (petition) alleging that respondent Roy B. Henline, III, committed professional misconduct warranting public discipline by misappropriating funds from a trust while acting as trustee of the trust, neglecting two client matters, failing to communicate with three clients, incompetently representing a client, failing to obey multiple court orders, failing to surrender property and unearned fees upon termination of representation, making false statements to the Director, and failing to cooperate with the Director. See Minn. R. Prof. Conduct 1.1, 1.2(a). 1.3, 1.4(a)(3)-(4), 1.4(b), 1.5(b)(3), 1.15(c)(4), 1.16(d), 3.4(c), 8.1(a)-(b), 8.4(c)-(d); Rule 25, Rules on Lawyers Professional Responsibility (RLPR).
The parties have entered into a stipulation for disbarment. In it, Henline waives his procedural rights under Rule 14, RLPR, withdraws his response and amended response to the petition, and understands that by withdrawing his responses, the allegations in the petition are therefore deemed admitted. See Rule 13(b), RLPR (stating that in the absence of an answer to the Director's petition, "the allegations shall be deemed admitted"). The parties jointly recommend that the appropriate discipline is disbarment.
This court has independently reviewed the file and approves the jointly recommended disposition.
Based upon all the files, records, and proceedings herein,
IT IS HEREBY ORDERED THAT:
1. Respondent Roy B. Henline, III, is disbarred, effective as of the date of this order.
2. Respondent shall comply with Rule 26, RLPR (requiring notice of disbarment to clients, opposing counsel, and tribunals).
3. Respondent shall pay $900 in costs under Rule 24, RLPR.
BY THE COURT:
/s/ ______________________________
David L. Lillehaug
Associate Justice